Citation Nr: 0727653	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy with bilateral oophorectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for a 
total abdominal hysterectomy with bilateral oophorectomy.  At 
her hearing in June 2007, the veteran contended that her 
gynecological symptoms and conditions which she suffered 
while in service eventually lead to her gynecological surgery 
in 2002, and it therefore should be service-connected.  
Service medical records confirm that while in service the 
veteran was treated for dysmenorrhea and cervical dysplasia.  
She underwent a LEEP procedure to treat the cervical 
dysplasia which resolved without residuals.  She has already 
been granted service connection for the cervical dysplasia.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4) (2007).  In the instant 
case, the Board finds that these elements are met with 
respect to the issue remaining on appeal, and that a 
contemporaneous and thorough VA examination and medical 
opinion is required.

The record contains an opinion as to the etiology of the 
veteran's total abdominal hysterectomy with bilateral 
oophorectomy.  A December 2006 VA gynecological examination 
report reflects the examiner's opinion that the veteran's 
symptoms of menometrorrhagia and dysmenorrhea were consistent 
with fibroid uterus and that this was not caused by or 
related to cervical dysplasia.  In a January 2007 addendum, 
the examiner further opined that the veteran's hysterectomy 
and oophorectomy were not caused by or related to cervical 
dysplasia while in service.  
The Board finds that this opinion is inadequate.   The VA 
physician opined that the veteran's post-service 
gynecological surgery and her in-service dysmenorrhea were 
not related to her in-service cervical dysplasia.  However, 
the examiner should provide an opinion as to whether the 
veteran's in-service dysmenorrhea was a symptom or a 
manifestation of the condition which required her to undergo 
a total abdominal hysterectomy with bilateral oophorectomy.  

An opinion dated in June 2007 from VA health care provider 
Rebecca D. Dorris, MSN, ARNP, notes that the appellant had a 
history of heavy painful menses in service, which was 
subsequently alleviated by hysterectomy post service.  It was 
further stated that there is a "strong case" that fibroids 
were present during service, however, no ultrasound was ever 
ordered.  The Board notes that the June 2007 opinion 
essentially indicates that the post service hysterectomy may 
be related to service, but it is unclear as to whether the 
author believes that there is a 50 percent or greater 
possibility of such a likelihood.  For this reason, this 
opinion is also not adequate to allow resolution of the 
appeal.  

While the Board regrets the further delay that remand of this 
case will cause, due process considerations require such 
action. Accordingly, this matter is remanded to the RO via 
the Appeals Management Center in Washington, DC for the 
following:

1.  The veteran should be scheduled for a 
VA gynecological examination in order to 
determine the nature, severity, and 
etiology of the veteran's total abdominal 
hysterectomy with bilateral oophorectomy.  
The examiner should be provided with the 
veteran's claims folder in conjunction 
with the examination and should note 
review of the same in the exam report.  
Following the examination, the examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's gynecological 
disorder(s) which lead to her 
hysterectomy began during active service 
or was etiologically related to the 
veteran's period of active duty.  The 
examiner should specifically comment as 
to whether he agrees or disagrees with 
the opinion of June 2007 which suggests 
that symptoms of dysmenorrhea in service 
were due to fibroids which later 
necessitated the hysterectomy.  A 
complete rationale for any opinion 
expressed should be included.

2.  Thereafter, the RO should 
readjudicate the issue on appeal. If the 
determinations remain unfavorable to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The veteran and her representative should 
be afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

